FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No. 21-50007
            Plaintiff-Appellee,
                                                 D.C. Nos.
                   v.                       8:19-cr-00163-JVS-1
                                             8:19-cr-00163-JVS
 GEORGE FOWER, AKA Hisham
 Fehmi Faour, AKA George
 Tyler Fower,                                      OPINION
          Defendant-Appellant.

         Appeal from the United States District Court
            for the Central District of California
          James V. Selna, District Judge, Presiding

           Argued and Submitted January 10, 2022
                    Pasadena, California

                         Filed April 4, 2022

   Before: Johnnie B. Rawlinson and Consuelo Callahan,
    Circuit Judges, and Frederic Block, District Judge. *

                     Opinion By Judge Block




    *
      The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
2                   UNITED STATES V. FOWER

                          SUMMARY **


                          Criminal Law

    Affirming the district court’s denial of a motion for
compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i),
the panel held, as a matter of first impression in this circuit,
that compassionate relief is not available to defendants prior
to incarceration.


                            COUNSEL

Daniel DeMaria (argued) and Aaron Spolin, Spolin Law PC,
Los Angeles, California, for Defendant-Appellant.

Daniel S. Lim (argued), Assistant United States Attorney;
Bram M. Alden, Chief, Criminal Appeals Section; Tracy L.
Wilkison, Acting United States Attorney; United States
Attorney’s Office, Santa Ana, California; for Plaintiff-
Appellee.




    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                     UNITED STATES V. FOWER                               3

                               OPINION

BLOCK, District Judge:

    George Fower appeals the denial of his motion for
compassionate release. 1 The district court denied the motion
because he was not then in custody and had failed to exhaust
his administrative remedies. We affirm and hold, as a matter
of first impression in the Ninth Circuit, that compassionate
relief is not available to defendants prior to incarceration. 2

                THE APPLICABLE STATUTE

   As relevant to this case, 18 U.S.C. § 3582(c)(1)(A)
provides that:



    1
       The relief sought by Fower is referred to as both “compassionate
release” or “compassionate relief.” Neither term is expressly used by
Congress in the statute. While Fower’s motion uses the more common
“compassionate release” nomenclature, we find the term “compassionate
relief” more appropriate given the non-custodial context of this case.
    2
       Several district courts have addressed the issue with mixed results.
See United States v. Picardo, No. CR 19-401 (SRC), 2020 WL 6501730,
at *2 (D.N.J. Nov. 5, 2020) (“[T]he entire scheme of the provision
contemplates that the defendant seeking relief has already begun serving
his or her sentence.”); United States v. Verasawmi, No. CR 17-254
(FLW), 2021 WL 2549303, at *5 (D.N.J. June 22, 2021) (holding
defendant must be in custody); contra United States v. Hussain, No. 16-
CR-00462-CRB-1, 2020 WL 5910065, at *3 (N.D. Cal. Oct. 6, 2020)
(“[Section 3582(c)(1)(A)] requires a defendant to exhaust his
administrative rights before moving for relief; it does not expressly
require a defendant to exhaust those rights while in custody.”); United
States v. Hambrock, 520 F. Supp. 3d 827, 830 (E.D. Va. 2021) (“Nothing
in the plain language of the statute requires the defendant to be in custody
presently or to have served any portion of his sentence.”).
4               UNITED STATES V. FOWER

       [T]he court, upon motion of the Director of
       the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully
       exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse
       of 30 days from the receipt of such a request
       by the warden of the defendant’s facility,
       whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of
       probation or supervised release with or
       without conditions that does not exceed the
       unserved portion of the original term of
       imprisonment), after considering the factors
       set forth in section 3553(a) to the extent that
       they are applicable, if it finds that . . .
       extraordinary and compelling reasons
       warrant such a reduction; . . . and that such a
       reduction is consistent with applicable policy
       statements issued by the Sentencing
       Commission . . . .

18 U.S.C. § 3582(c)(1)(A).

     FACTUAL AND PROCEDURAL HISTORY

    On October 7, 2019, Fower pleaded guilty to a single-
count information charging wire fraud, in violation of
18 U.S.C. § 1343. His crime resulted in victim losses of
more than $1.2 million. On February 10, 2020, the district
court sentenced him to 24 months’ imprisonment. With the
government’s consent, Fower was allowed to self-surrender
to the Bureau of Prisons (the “BOP”).

    Fower claims that he suffers from “serious and pre-
existing medical conditions,” including upper respiratory
                    UNITED STATES V. FOWER                             5

issues and bronchitis, that make him “uniquely susceptible”
to COVID-19. These conditions, he argues, entitle him to
compassionate relief.

    Mindful that the statute requires a defendant to exhaust
his administrative remedies before seeking redress from a
district court, Fower first sought relief from the BOP: On
April 28, 2020, he sent a letter to the warden of Herlong
Federal Correctional Institution (“Herlong Warden”), 3
where U.S. Marshals indicated he would be incarcerated. On
April 29, 2020, he sent a letter to the BOP’s Designation and
Sentence Computation Center. In both letters, Fower
attached medical documentation. On October 16, 2020, he
sent a letter to the BOP’s Regional Director for the Western
Region (“Regional Director”). That letter enclosed his
previous submissions to the Herlong Warden. Finally, on
November 27, 2020, Fower sent a letter to the BOP’s Office
of General Counsel, attaching his letter and submissions to
the Regional Director. He did not receive a response to any
of his letters. All this time, Fower remained at liberty.

    On December 28, 2020, while still not in custody, Fower
filed his motion for compassionate release. He argued that
because he was “at serious risk of death if he contract[ed] the
virus . . . he warrant[ed] a sentence reduction to home
confinement or time served.”

    The district court did not agree. On January 4, 2021, it
issued a brief order denying Fower’s motion for three
reasons: first, the court concluded that “[c]ompassionate
    3
      Although Fower was “advised by the U.S. Marshals service that
[he would] self-surrender at FCI Herlong,” Fower Br. at 18, the advice
he received was incorrect: he is currently incarcerated at Lompoc Federal
Correctional Institution. Results for “George Fower,” FIND AN INMATE,
FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/.
6                   UNITED STATES V. FOWER

relief is not available to a defendant not in custody;” second,
Fower had not exhausted his administrative remedies, and
“[e]xhaustion is a statutory requirement for the grant of
relief;” and third, compassionate relief in Fower’s case
would not be consistent with the § 3553(a) sentencing
factors and “would ill serve justice in the context of a
million-dollar fraud.” 4

                          DISCUSSION

     A district court’s denial of a motion for a sentence
reduction under 18 U.S.C. § 3582(c)(1)(A) is reviewed for
abuse of discretion. United States v. Aruda, 993 F.3d 797,
799 (9th Cir. 2021). “A district court abuses its discretion if
it fails to apply the correct legal standard or if its application
of the correct standard is ‘illogical, implausible, or without
support in inferences that may be drawn from facts in the
record.’” United States v. Estrada, 904 F.3d 854, 862 (9th
Cir. 2018) (quoting United States v. Hinkson, 585 F.3d 1247,
1251 (9th Cir. 2009) (en banc)).

    The statutory text and the history predating the
enactment of the statute reveals that the district court
correctly held that a convicted defendant is not entitled to
seek statutory compassionate relief prior to incarceration.

A. The Text

   The structure and terminology of the statute reflects that
only defendants in custody are eligible for relief. In
providing that the court “may reduce the term of
imprisonment . . . that does not exceed the unserved portion

    4
      Although an alternative holding, the record clearly supports that
conclusion.
                 UNITED STATES V. FOWER                    7

of the original term of imprisonment,” the text presupposes
that a defendant would be in custody before the unserved
portion of his term can be reduced. 18 U.S.C.
§ 3582(c)(1)(A) (emphasis added). Plausibly, a defendant’s
unserved portion can only be reduced if his term of
incarceration has commenced.

    Probative also is the decision of the Supreme Court in
Dillon v. United States, 560 U.S. 817, 821–22 (2010). There
the Court was faced with the issue of whether a sentence
modification and reduction below the revised sentencing
guidelines authorized by Congress for crack cocaine
convictions was statutorily warranted under 18 U.S.C.
§ 3582(c)(2), “the compassionate release provision’s
neighbor.” United States v. Jones, 980 F.3d 1098, 1106 (6th
Cir. 2020). In answering the question in the negative, the
Court made clear that the terms “modification” and
“reduction” were sharply limited, stating “that Congress
intended to authorize only a limited adjustment to an
otherwise final sentence and not a plenary resentencing
proceeding.” Dillon, 560 U.S. at 826.

    In asking for “home confinement or time served” the
defendant is seeking to avoid prison, which strikes us as
more akin to a plenary resentencing proceeding. Although
under § 3582(c)(1)(A) the district court does have discretion
to decide that probation or supervised release may be
appropriate compassionate relief remedies, the “limited
adjustment” rationale under Dillon supports our holding that
Congress did not intend to broaden compassionate relief to
convicted defendants not yet in prison.

B. The History

    In Jones, 980 F.3d at 1103–04, the Sixth Circuit cogently
traced the statute’s history. As it aptly explained, the
8                   UNITED STATES V. FOWER

statute’s origin traces to the Sentencing Reform Act of 1984,
in which Congress abolished federal parole and forbade
federal courts from modifying a term of imprisonment once
it was imposed, with one exception: embracing the concept
of compassionate relief, the courts could reduce a sentence
when “warrant[ed]” by “extraordinary and compelling
reasons[.]” 18 U.S.C. § 3582(c)(1)(A).

    But for the 34 years between the passage of the
Sentencing Reform Act of 1984 to the passage of the First
Step Act of 2018, only the Director of the BOP could initiate
the requisite judicial motion. 5 However, the Director rarely
did. For example, as recounted in Jones, “[t]he BOP
approved only 6% of 5,400 compassionate release
applications received between 2013 and 2017.” 980 F.3d at
1104. And although the statutory text allowed for relief if
“extraordinary and compelling reasons” warranted, the BOP
principally brought compassionate relief petitions on behalf
of inmates suffering from terminal illness. See Michael
Doering, One Step Forward: Compassionate Release Under
the First Step Act, 2020 WIS. L. REV. 1287, 1294 (2020).
Moreover, the BOP’s administration of the compassionate
relief system was slipshod at best: the Inspector General of
the Department of Justice found that it had no formal
timeliness standards, did not adequately inform inmates
about the program, and had no system to track inmates’
requests for consideration. U.S. Dep’t of Justice, Office of




    5
       A motion from the BOP was required as early as 1976, when
Congress enacted a predecessor statute to the modern compassionate
relief regime. That statute, which was codified at 18 U.S.C. § 4205(g),
survived for eight years until it was replaced in 1984 by the Sentencing
Reform Act.
                   UNITED STATES V. FOWER                           9

the Inspector General, The Federal Bureau of Prisons’
Compassionate Release Program (Apr. 2013).

     “Frustrated with the BOP’s conservative approach, a
bipartisan coalition in Congress sought to boost grants of
compassionate release by reforming § 3582(c)(1)(A)’s
procedures in the First Step Act of 2018.” 6 Jones, 980 F.3d
at 1104. It did this by affording the defendant the right to
directly seek such judicial relief, with one caveat: the BOP
first had to be given the opportunity to do so; only if it failed
to act within thirty days could the defendant initiate the
requisite motion.

    However, the “First Step Act amended only in the
manner just noted—i.e., allowing a prisoner, rather than
requiring BOP, to be the movant—but did not amend any
other language in § 3582(c) or any other component of the
overall compassionate release legal framework as it existed
before the First Step Act became law. That framework . . .
includes a matrix of statutory and other enactments forging
a relationship among the Court, the Sentencing Commission
and BOP.” United States v. Haynes, 456 F.Supp. 3d 496, 507
(E.D.N.Y. 2020).

    At no time in the history of the “matrix of statutory and
other enactments,” id.; implicating the BOP, were the BOP’s
powers ever extended to grant it jurisdiction over those who
had yet to commence their incarceration. To permit it to now
do so would be a marked departure from the limited,
although significant, broadening of the First Step Act.


    6
      “First Step” is a backronym for a prolix title: the “Formerly
Incarcerated Reenter Society Transformed Safely Transitioning Every
Person” Act. First Step Act of 2018, H.R. 5682, 115th Congress (2018).
10               UNITED STATES V. FOWER

    Moreover, it makes sense that the BOP has no place to
play in the compassionate relief world prior to a prisoner’s
incarceration. The present case is a good example. Fower
apparently sought such relief prior to his designation to a
particular BOP facility and attempted to satisfy the First Step
Act’s exhaustion requirement by writing to the warden of the
facility to which he thought he might be designated. But until
there is a formal BOP designation, it would be a matter of
guesswork, as here, as to which warden should be the
recipient of the compassionate relief request. Indeed, the
statute states that the defendant’s request must be addressed
to “the warden of defendant’s facility,” which cannot be
known until there has been a designation by the BOP. This
is further evidence that the statute contemplates that the
defendant must be in a BOP facility before qualifying for
compassionate relief.

    All this compels the conclusion that when considering
the text of the current iteration of the compassionate relief
statute and the statute’s history, a convicted defendant must
be incarcerated before he may seek such relief.

    Our holding does not mean that a district court is
powerless to provide a semblance of compassionate relief in
the normal exercise of its broad discretion. If the
circumstances warrant, a district court may delay the
imposition of sentence or extend the time to surrender to the
BOP, as the district court did in this case. See United States
v. Gregory, No. 17-20079-JAR-1, 2021 WL 1978630, at *4
(D. Kan. May 18, 2021) (delaying self-surrender of ill
defendant); United States v. Aldridge, No. CR 19-20651-1,
2021 WL 1720900 (E.D. Mich. May 1, 2021) (same).
                 UNITED STATES V. FOWER                   11

                     CONCLUSION

    The district court’s order denying the defendant’s motion
for compassionate release is AFFIRMED.